504 F.2d 1110
John D. McCONNELL, Petitioner-Appellant,v.George E. BARKER, Respondent-Appellee.
No. 74-1732.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1974.

John D. McConnell, pro se.
John M. Famularo, Asst. Commonwealth Atty., Lexington, Ky., for respondent-appellee.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.

ORDER

1
In this case, in which petitioner-appellant has attempted to perfect an appeal from an order of the district court denying his application for a writ of habeas corpus, has come on for consideration pursuant to Rule 3(e), Rules of the Sixth Circuit.  It appearing that no timely notice of appeal was filed directed to the final order of the district court, and that although advised of his right under Rule 4(a), Federal Rules of Appellate Procedure, no motion for permission to file a belated notice of appeal was filed within sixty days of the entry of said final order, it is concluded that this Court is without jurisdiction, and accordingly,


2
It is ordered that this appeal be and it hereby is dismissed.